NUMBER 13-17-00642-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


              IN RE SCRAP METAL SERVICES, LLC;
     SMS ALL STAR HOLDINGS, LLC; ALL STAR METALS, LLC;
   JEFRY K. GERTLER; RICHARD A. GERTLER; AND NIKHIL SHAH


                      On Petition for Writ of Mandamus.


                                     ORDER
          Before Justices Rodriguez, Benavides, and Longoria
                           Per Curiam Order

      Relators Scrap Metal Services, LLC; SMS All Star Holdings, LLC; All Star Metals,

LLC; Jefry K. Gertler; Richard A. Gertler, and Nikhil Shah filed a petition for writ of

mandamus and motion for emergency stay in the above cause on November 20, 2017.

Through this original proceeding, relators seek to vacate orders: (1) denying relators’

third amended motion to abate; (2) denying relators’ third amended motion to dismiss for

lack of subject matter jurisdiction; (3) denying in part relators’ special exceptions to

plaintiff’s second amended petition; and (4) denying relators’ second amended motion to
judicially notice and apply the law of Mexico. Through their motion for emergency stay,

relators seek to stay all proceedings in the trial court including the trial of this matter which

is set for December 4, 2017.

       The Court requests that the real party in interest, Sustainable Products Services

LLC, file (1) a response to the motion for emergency stay, and (2) a response to the

petition for writ of mandamus. Both responses should be filed with this Court before 5:00

p.m. on Tuesday, November 28, 2017.

       IT IS SO ORDERED.

                                                                          PER CURIAM

Delivered and filed the
20th day of November, 2017.




                                               2